Ingraham, J.
This proceeding came on for trial before the late Mr. Justice Mullan, who died after testimony was taken and a final decree prepared, but before the final decree could be signed. (141 Misc. 565.) The case was retried before me and the record, including all of the testimony and exhibits taken before Mr. Justice Mullan, was introduced, all the parties consenting that it be received with the same force and effect as if the witnesses were called and had testified and the same objections therein had been made. I have viewed the premises and have carefully considered such testimony, the objections thereto and the exceptions reserved and I am fully in accord with those rulings and I allow all exceptions thereto taken. I concur in the awards made by Mr. Justice Mullan and in the reasons therefor given in his opinion, which I adopt without setting them forth, since a repetition of them here would be fruitless. I award the sum of $619,352.41 for the property taken. The corporation counsel is directed to prepare a tentative decree.